DISSENTING OPINION BY
Senior Judge KELLEY.
I respectfully dissent.
As noted by the Majority, Section 111(a) of the Mental Health Procedures Act (MHPA)1 expressly limits the disclosure of mental health records to the following limited circumstances:
(a) All documents concerning persons in treatment shall be kept confidential and, without the persons written consent, may not be released or their contents disclosed to anyone except:
(1) those engaged in providing treatment for the person;
(2) the county administrator, pursuant to section 110;
*611(3) a court in the course of legal proceedings authorized by this act; and
(4) pursuant to Federal rules, statutes and regulations governing disclosure of patient where treatment is undertaken in a Federal agency.
In no event, however, shall privileged communications, whether written or oral, be disclosed to anyone without such written consent....
The Supreme Court has interpreted the foregoing provisions of Section 111 of the MHPA as follows:
The unambiguous terms contained in the provision regarding the confidentiality of medical records leaves little room for doubt as to the intent of the Legislature regarding this section. As noted above, “[a]ll documents concerning persons in treatment shall be kept confidential and, without the person’s written consent, may not be released or their contents disclosed to anyone.” 50 P.S. § 7111(a). The provision applies to all documents regarding one’s treatment, not just medical records. Furthermore, the verbiage that the documents “shall be kept confidential” is plainly not discretionary but mandatory in this context — it is a requirement. The release of the documents is contingent upon the person’s written consent and the documents may not be released “to anyone ” •without such consent. The terms of the provision are eminently clear and unmistakable and the core meaning of this confidentiality section of the [MHPA] is without doubt — there shall be no disclosure of the treatment documents to anyone.
Our conclusion regarding the meaning and broad scope of section 7111 is amply supported by the virtually unanimous case law interpreting this provision.
The only exceptions to this prohibition are if the person at issue has given written consent to the disclosure of the documents or if the disclosure falls into one of the four exceptions to the prohibition against disclosure....
Zane v. Friends Hospital, 575 Pa. 236, 247-248, 836 A.2d 25, 31-32 (2003) (emphasis in original and citations omitted).2
In this case, it is not alleged that Octave has consented in writing to the release of the mental health records or that one of the statutory exceptions of Section 111(a) of the MHPA applies. Rather, Walker and DOT contend that Octave placed her husband’s mental condition at issue, thereby implicitly waiving the confidentiality protections of Section 111(a), by merely filing the instant amended complaint alleging that he suffered purely physical injuries.
It is true that a waiver of a privilege, such as the psychologist — patient privilege under Section 5944 of the Judicial Code, 42 Pa.C.S. § 5944,3 may occur where the pa*612tient places the confidential information at issue in a case. Rost v. State Board of Psychology, 659 A.2d 626, 629 (Pa.Cmwlth.), petition for allowance of appeal denied, 543 Pa. 699, 670 A.2d 145 (1995), (citing Premack v. J.C.J. Ogar, Inc., 148 F.R.D. 140 (E.D.Pa.1993)). In turn, in Premack, the District Court considered the rationale underlying the finding of such an implicit waiver, stating:
To allow a plaintiff to hide a previously existing condition behind a claim of privilege when that condition is placed directly at issue in a case would simply be contrary to the most basic sense of justice. Because such a result is unreasonable and unfair, it can hardly be deemed to have been what the Pennsylvania Legislature intended. In this regard, it is worth noting that in Pennsylvania the physician-patient privilege is implicitly waived if a civil suit is brought placing that individual’s physical condition directly at issue. 42 Pa.C.S. § 5929.[4] Certainly, Pennsylvania’s policy of encouraging individuals to seek medical treatment for physical problems when such treatment is required is no less important than its policy of encouraging individuals to seek psychological treatment when such treatment is required, yet the Pennsylvania legislature has decided that an implied waiver will not hamper its social policy with regard to the physician-patient privilege.
[[Image here]]
In a civil matter, however, there are numerous ways — other than an absolute bar — to ensure that both an individual’s privacy and the truth-seeking function of the courts are sufficiently protected. First of all, an individual is always free to leave his or her mental condition out of a complaint — thus assuring continued confidentiality.... Second, if placed at issue, the privilege is only waived as to those communications ‘directly related’ to the incident that is the subject matter of the litigation. Finally, it should be noted that an implied waiver simply ensures that an individual not receive more damages than he or she deserves. Recovery will not necessarily be barred by release of information revealing a preexisting condition. A plaintiff is always free to argue that such a condition has been aggravated by a recent accident or injury; he or she is simply precluded from falsely alleging that such a condition was caused by that injury.
As other federal courts have noted, implied waivers of privilege are justified by “interests of the state in seeing that truth is ascertained in legal proceedings and fairness in the adversary process.” This court therefore believes that if the Pennsylvania Supreme Court were to decide this issue it would hold that when an individual in a civil action places his or her mental condition directly at issue the psychologist-patient privilege is implicitly waived.
Premack, 148 F.R.D. at 145 (citations and footnote omitted).
Thus, in Kraus v. Taylor, 710 A.2d 1142, 1144-1145 (Pa.Super.1998), appeal dismissed, 560 Pa. 220, 743 A.2d 451 (2000), the Superior Court held that a plaintiff *613had waived the confidentiality protections of, inter alia, the MHPA and the Judicial Code by filing a personal injury lawsuit and seeking damages for permanent injury thereby placing his life expectancy at issue in the case. Likewise, in Gormley v. Edgar, 995 A.2d 1197, 1204-1206 (Pa.Super.2010), the Superior Court held that a plaintiff had waived the confidentiality provisions of the Section 5944 of the Judicial Code by claiming damages for anxiety thereby placing her mental condition at issue in the case.
In contrast, in this case, Octave did not raise a claim for damages based upon her husband’s mental injuries in the instant amended complaint. In the absence of such a claim, it cannot be said that Octave directly placed her husband’s mental condition at issue as the plaintiffs had in Kraus and Gormley. See, e.g., Premack, 148 F.R.D. at 145 (“In a civil matter, however, there are numerous ways — other than an absolute bar — to ensure that both an individual’s privacy and the truth-seeking function of the courts are sufficiently protected. First of all, an individual is always free to leave his or her mental condition out of a complaint — thus assuring continued confidentiality....”) (citation omitted).
Moreover, in light of the clear and circumscribed provisions of the MHPA, I do not believe that an implicit waiver of its confidentiality provisions can be found based upon the mere filing of the instant amended complaint. See Zane, 575 Pa. at 247-248, 886 A.2d at 31-32 (“The unambiguous terms contained in the provision regarding the confidentiality of medical records leaves little room for doubt as to the intent of the Legislature regarding this section.... [T]he verbiage that the documents ‘shall be kept confidential’ is plainly not discretionary but mandatory in this context — it is a requirement. The release of the documents is contingent upon the person’s written consent and the documents may not be released ‘to anyone’ without such consent. The terms of the provision are eminently clear and unmistakable and the core meaning of this confidentiality section of the [MHPA] is without doubt — there shall be no disclosure of the treatment documents to anyone.... The only exceptions to this prohibition are if the person at issue has given written consent to the disclosure of the documents or if the disclosure falls into one of the four exceptions to the prohibition against disclosure. ...”) (emphasis in original and citations omitted).5
This is particularly so where, as here, there are other less intrusive means by which Walker and DOT can contest causation in this case, i.e., through the testimony of Walker and the other eyewitnesses to' the incident, and through the evidence that can be gleaned from the contents of the PSP files and the divorce and PFA records that are subject to discovery under the trial court’s order. See, e.g., Gates v. Gates, 967 A.2d 1024, 1032 (Pa.Super.), *614petition for allowance of appeal denied, 602 Pa. 667, 980 A.2d 608 (2009) (“Presuming Father’s primary purpose in seeking the privileged documents was to ensure the existing custody order was in [the child]’s best interest, we recognize that Father was entitled to place Mother’s mental condition at issue in the custody proceedings. Nonetheless, less intrusive means exist for the trial court to make a determination as to Mother’s suitability as a custodial parent, rather than releasing Mother’s privileged mental-health records from her ... hospitalization and vitiating her right to confidentiality [under the MHPA]. For example, Father can utilize Mother’s testimony from the ... hearing to attempt to sustain his burden of proving modification is warranted, and if further inquiry into Mother’s mental health is necessary, the trial court can order Mother to submit to a psychological evaluation pursuant to [Pa.R.C.P. No.] 1915.8. However, Mother’s mental health records are not subject to disclosure.”).6
Based on the foregoing, I firmly believe that the trial court did not err in denying the motion for leave to access and copy the sealed files pertaining to the involuntary commitments of Octave’s husband, and in denying the motion to compel the execution of authorizations pertaining to her husband’s mental health records and involuntary commitment records and full and complete answers to Interrogatory No. 63. Accordingly, unlike the Majority, I would affirm the trial court’s order in this case.

. Act of July 9, 1976, P.L. 817, as amended, 50 P.S. § 7111(a).


. See also Christy ex rel. Christy v. Wordsworth-At-Shawnee, 749 A.2d 557, 559-560 (Pa.Cmwlth.2000) ("The legislative purpose of section 111 is to protect the confidentiality of records of persons receiving treatment for mental illness. All documents relating to a person in treatment are confidential unless one of the statutory exceptions applies or the patient has consented in writing to the release of the documents....”) (citations and footnote omitted).


. Section 5944 of the Judicial Code provides:
No psychiatrist or person who has been licensed under the [Professional Psychologists Practice Act, Act of March 23, 1972, P.L. 136, as amended, 63 P.S. §§ 1201-1218], to practice psychology shall be, without the written consent of his client, examined in any civil or criminal matter as to any information acquired in the course of his professional services in behalf of such client. The confidential relations and communications between a psychologist or psychiatrist and his client shall be on the same *612basis as those provided or prescribed by law between an attorney and client.


. Section 5929 of the Judicial Code provides:
No physician shall be allowed, in any civil matter, to disclose any information which he acquired in attending the patient in a professional capacity, and which was necessary to enable him to act in that capacity, which shall tend to blacken the character of the patient, without consent of said patient, except in civil matters brought by such patient, for damages on account of personal injuries.


. See also In re June 1979 Allegheny County Investigating Grand Jury, 490 Pa. 143, 151, 415 A.2d 73, 77-78 (1980) ("Clearly, the privacy interest of the patients which is implicated under the instant set of facts is the interest in avoiding disclosure of personal matters. This privacy interest finds explicit protection in the Pennsylvania Constitution, Art. 1, § 1, which provides, in pertinent part: 'All men ... have certain inherent and indefeasible rights, among which are those ... of acquiring, possessing, and protecting property and reputation.... ’ Disclosure of confidences made by a patient to a physician, or even of medical data concerning the individual patient could, under certain circumstances, pose such a serious threat to a patient's right not to have personal matters revealed that it would be impermissible under either the United States Constitution or the Pennsylvania Constitution. ...”).


. See also Jones v. Faust, 852 A.2d 1201, 1206 (Pa.Super.2004) (“As in [In re June 1979 Allegheny County Investigating Grand Jury, 490 Pa. 143, 415 A.2d 73 (1980)], the John and Jane Does whose records are sought here have a privacy interest in the disclosure of matters personal to them. However, unlike the situation in that case where the members of the grand jury who were to hear the evidence were sworn to secrecy, no such oath would be required here. Moreover, as noted above, the information sought is for impeachment purposes, an objective which could be accomplished by other, less intrusive, means, e.g., the contrary testimony of another physician, or even by questions as to how many cases the doctor has seen, and of those how many have received diagnoses of minimal injury or none. Our Supreme Court has noted on more than one occasion that 'the right [to privacy] is not an unqualified one; it must be balanced against weighty competing private and state interests.' The interest here, a collateral evidentiary one, is not so weighty as to overbalance the need for confidentiality. Given this result, we decline to address the effect of statutory provisions, the Rules of Civil Procedure, or any other authority on the ordered disclosures.”) (citation and footnote omitted).